DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.
Claims 1, 5-6, 9-10, 13, 17-21, 23-25, 28-30, 32-34, 36-38, 42, 44-47, 49 and 51-52 are pending.

3. Claims 1, 5-6, 9-10, 13, 17-21, 23-25 and 51-52 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 28, 30, 32, 37-38 and 42, directed to a process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II, as set forth in the Office action dated 01/05/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claims including all the limitations of an allowable product claim or rejoined process claim are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 29, 33-34, 36, 44-47 and 49 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02/09/2022.


4. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. Claims 28 and 42 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of treating a hyper-proliferative disease, a disease associated with immune suppression or medication induced immunosuppression, or an infection,
does not reasonably provide enablement for a method of treating a generically recited “disease that can benefit from activating immune cells.”

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

Claims 28 and 42 are directed to a method of “treating” a disease comprising administering a PD1-41BBL fusion protein to a subject, which requires that positive clinical outcomes be achieved with sufficient predictability.   

The specification discloses working examples indicating that the claimed fusion protein possesses T cell costimulatory activity in vitro, augments human PBMC in vitro, and inhibits tumor growth mouse models of a carcinoma and a leukemia.  There does not appear to be direction, guidance or working examples related to treatment of other diseases. 

One of skill in the art is aware that the immune system comprises a multitude of functions and processes, each being mediated by a variety of interactions between numerous types of immune and non-immune cell in different tissues and organs. Any of these processes, functions, cell types and organs can be affected by pathological conditions. Many distinct functions of any of the numerous types and subtypes of T cells can be affected by pathological conditions, and it is often unknown whether the affected T cells have a causative role in the pathogenesis. Such conditions may include, among others, primary (congenital) immunodeficiencies, such as SCID, DiGeorge syndrome, chronic mucocutaneous candidiasis, and others (reviewed e.g. by Edgar (2008); see in particular pages 988-991). Secondary (acquired) immunodeficiencies may be caused by malnutrition, AIDS, cancer chemotherapy and other toxins (Id, p. 991-992). A skilled artisan would readily understand that a treatment suitable for one condition would likely be ineffective or counterindicated for others. Therefore, it is unpredictable whether any of the multitude of diseases within the scope of the claims, other than those recited in claim 30, would be treatable by the claimed method.

In view of this unpredictability and the lack of adequate guidance or direction in the specification, the required experimentation would entail an inordinate amount of trial and error. Given the resource-intensive nature and the inherent risks of such experimentation, a skilled artisan would reasonably conclude that it would be unnecessarily, and improperly, extensive and undue.

6. Claims 30, 32 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644